Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, 43-51, 53, and 55-57 were previously pending, and Claims 55-57 have been canceled.  Claim 53 is currently pending but is withdrawn.  Hence Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, 43-51, and 53 are currently pending, with Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, and 43-51 presently rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 8, 2021, with respect to the rejections to Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, and 43-51 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicants allege that one of ordinary skill in the art would not have been motivated to modify Bangs with Agur, specifically because Claim 1 “optimizes a therapy for application across a range of patients” whereas Bangs “provides a system for predicting an individual subject’s response,” e.g. see pgs. 14-16 of Remarks – Examiner disagrees.
Examiner firstly notes that Claim 1 recites “selecting…a therapeutic protocol for application to a plurality of actual patients,” e.g. see lines 17-18.  This language represents an intended use rather than an actual functional step, and thus it is unclear what, if any, patentable weight this limitation should be afforded, e.g. see MPEP 2103(I)(C).  That is, rather than intended use of the selected therapeutic protocol, wherein the selected therapeutic protocol is intended to be applied to a plurality of actual patients.  However, as will be further explained below, in the interest of compact prosecution, Examiner has afforded this language full patentable weight, and it is nonetheless obvious in view of the references cited below in the 35 U.S.C. 103 rejections section.
	For example, regarding Claim 1, Stocker (Pub. No. US 2006/0272652) teaches a system that enables a user to select different treatments as a trial therapy for an actual patient, e.g. see Stocker paragraph [0106], wherein the system is utilized for assisting patients (i.e. a plurality of patients) in managing patient disorders, e.g. see Stocker paragraph [0002].  
Additionally, Examiner further notes that Bangs (Pub. No. US 2005/0131663) teaches a system that is “used by doctors to manage medical patients and to determine what therapies are appropriate for the medical patients” (i.e. a plurality of actual patients), e.g. see Bangs paragraphs [0047], [0055], and [0061].  
Hence, even assuming, arguendo, that the aforementioned language should be afforded full patentable weight, Bangs is not deficient to teach this feature of applying a treatment to a plurality of actual patients.
Applicants further allege that Agur is not properly combined with Bangs because “there would have been no reason to apply a simulated therapy to more than one of Bangs’ pool of virtual patients” and because “rather than apply a simulated therapy to one or more similar pre-loaded virtual patients as disclosed by Bangs, the skilled artisan would merely use Agur’s “specific individual” having “patient specific parameters” corresponding to the individual in Bangs whose response is to be predicted,” e.g. see pg. 16 of Remarks – Examiner disagrees.

For the aforementioned reasons, Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, and 43-51 are nonetheless rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bangs (Pub. No. US 2005/0131663) in view of Agur (Pub. No. US 2002/0095258), further in view of Friedrich (Pub. No. US 2007/0026365) and Stocker (Pub. No. US 2006/0272652).

Regarding Claim 1, Bangs discloses the following: A method for determining efficacy of a therapy (The system may be used to simulate clinical trials, e.g. see paragraph [0062], and determine therapeutic efficacy, e.g. see Abstract and paragraph [0009].) comprising:
generating in silico a plurality of virtual patients for modeling a health condition (The system generates a virtual population of patients, wherein the generation of a virtual patient may be based on an actual patient’s physical characteristics, e.g. see paragraphs [0045]-[0046].) wherein each virtual patient comprises at least one mathematical model representing a physiological system (Each virtual patient comprises at least one model of a biological (i.e. physiological) system, e.g. see paragraph [0045], wherein the models comprise ;
applying a simulated therapy to said virtual patients over a simulated period of time (The system applies various stimuli to the virtual patients, wherein the stimuli include therapeutic regimens and/or treatment regimens (i.e. therapy), e.g. see paragraphs [0108]-[0110].  Furthermore, the mathematical models representing the biological processes being simulated for the virtual patients typically include evolution of the processes over time (i.e. a simulated period of time), e.g. see paragraphs [0075]-[0078].); and
determining one or more physiological parameters in said virtual patients in response to said simulated therapy (The system collects results data (i.e. one or more physiological parameters) for the virtual patients’ biological systems obtained in response to the applied stimulus (i.e. the simulated therapy), e.g. see paragraphs [0108]-[0111].);
applying at least one adjusted simulated therapy to said virtual patients over the same simulated period of time based on said determined one or more physiological parameters of said virtual patients (The system takes the results data of a stimulus response test (i.e. the determined one or more physiological parameters), and utilizes the results to define a modification associated with the stimulus, and applies the modification to the virtual patient as an experimental protocol (i.e. an adjusted simulated therapy), e.g. see paragraphs [0110]-[0111] and [0143]-[0146].);
determining one or more physiological parameters in said virtual patients in response to said at least one adjusted simulated therapy over the same simulated period of time (The system obtains a set of results for the virtual patients who have had the experimental protocol applied to them, e.g. see paragraphs [0145]-[0146].).
But Bangs does not explicitly teach the following:
(A)	 wherein the virtual patients are based on data collected from a population of previously treated patients;
(B)	wherein the collected data represents at least one measured biological response of said previously treated patients to a previously administered therapeutic regimen; 
(C)	wherein each virtual patient exhibits a one-to-one correspondence with one of the population of previously treated patients;
(D)	selecting from said simulated therapy and said at least one adjusted simulated therapy a therapeutic protocol for application to a plurality of actual patients.
(A)-(B)	Agur teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to include a patient population comprising various patient parameters, e.g. see paragraph [0616].  Furthermore, the system creates a “virtual individual patient” based on a particular patient’s patient specific parameters, wherein the patient specific parameters include previous reactions (i.e. responses) to treatment (i.e. a previously administered therapeutic regimen), e.g. see paragraph [0617].   
prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generate the virtual patients based on previously treated patients as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Friedrich teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to generate virtual patients, wherein the virtual patients share common features with real patients (i.e. previously treated patients) such that each virtual patient shares at least one common feature with each real patient (i.e. a one-to-one correspondence), e.g. see paragraphs [0064], to ensure that the virtual patients are similar to or representative of analogous real subjects such that the conclusions drawn from the virtual patient simulations also apply to the population of real subjects.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the Bangs as modified by Agur to incorporate the one-to-one virtual to real patient correspondence as taught by Friedrich in order to ensure that the virtual patients are similar to or representative of analogous real subjects such that the conclusions drawn from the virtual patient simulations also apply to the population of real subjects, e.g. see Friedrich paragraph [0090], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs as modified by Agur and Friedrich to incorporate utilizing the simulated treatments as a trial therapy for actual patients as taught by Stocker in order to assist with and improve patient treatments, e.g. see Stocker paragraphs [0002], [0106], and [0111], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the claimed language of “a therapeutic protocol for application to a plurality of actual patients” is deemed a statement of intended use.  Statements of intended use raise a question as to the limiting effect of the language in the claims, e.g. see MPEP 2103(I)(C).  That is, the intent of the limitation does not change/add any functions to the claim itself, because instead of positively reciting a function (e.g. applying the selected therapeutic protocol to a plurality of actual patients) the aforementioned language merely recites a intended result of an undisclosed limitation.  However, as shown above, in the interest of 

Regarding Claim 3, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, and Bangs further teaches the following:
The method of claim 1, further comprising repeating the treatment adjustment and re-determining steps so as to optimize said simulated therapy for application to one or more actual patients (The system continuously receives data and may adjust its analysis based on the updated received data, e.g. see Bangs paragraphs [0056] and [0119], wherein the system is configured to determine the best therapy for a patient, e.g. see Bangs paragraphs [0047] and [0061].).

Regarding Claim 4, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claims 1, and Bangs further teaches the following: The method of claim 1, further comprising:
determining whether at least one of said determined physiological parameters of at least one of said virtual patients is indicative of an adverse effect from said simulated therapy (The results obtained from the analysis of the virtual patients include the identification of biomarkers, wherein the biomarkers are early indicators of adverse events, e.g. see Bangs paragraph [0058].).

Regarding Claim 6, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, and Bangs further teaches the following: 
The method claim 1, wherein the determining step further comprises determining values of said one or more physiological parameters at a plurality of times over a predetermined time interval (The treatments may be applied and the results collected at various points of time over a period of time, e.g. see Bangs paragraphs [0056].).

Regarding Claim 7, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 6, and Bangs further teaches the following: 
The method of claim 6, wherein the one or more physiological parameters comprises one or more metabolic parameters (The system simulates biological systems, including metabolism, e.g. see Bangs paragraph [0068], wherein the system further obtains results (i.e. the determined physiological parameters) obtained from the simulation, e.g. see Bangs paragraph [0108]-[0111].).

Regarding Claim 8, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 7, and Bangs further teaches the following: 
The method of claim 7, wherein the one or more metabolic parameters comprise blood parameters and/or urine parameters (The biological systems simulated include various blood and urine parameters, for example blood insulin and glucose, e.g. see Bangs paragraph [0037].).

Regarding Claim 9, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 8, and Friedrich further teaches the following: 
The method of claim 8, wherein the blood parameters comprise any of hemoglobin concentration and hematocrit level (The system may utilize hematocrit count (i.e. level) as one of the data points for analysis in a virtual patient population, e.g. see Friedrich paragraphs [0117]-[0118].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify Bangs as modified by Agur and Stocker to incorporate the hematocrit level measurement as taught by Friedrich in order to determine optimal dosing strategies, e.g. see Friedrich paragraph [0117], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 12, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, and Bangs further teaches the following:
The method of claim 1, further comprising applying a plurality of different simulated therapies to each of said virtual patients (The system may apply a plurality of different potential therapies to the virtual patients, e.g. see Bangs paragraph [0063].), determining one or more physiological parameters in said virtual patients in response to each simulated therapy (The system obtains a plurality of simulated responses (i.e. physiological parameters) to the applied therapies, e.g. see Bangs paragraph [0063].), and evaluating each simulated therapy based on the corresponding physiological parameters (Each therapy is .

Regarding Claim 13, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, and Bangs further teaches the following: 
The method of claim 1, wherein the therapy comprises any of at least one of: a pharmacological therapy, a non-pharmacological therapy, and a combination thereof (The simulated therapy may include drugs (i.e. pharmacological therapy), e.g. see Bangs paragraphs [0055] and [0074], and/or changes in diet and exercise (i.e. non-pharmacological therapy), e.g. see Bangs paragraph [0055].).

Regarding Claim 17, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 13, and Bangs further teaches the following: 
The method of claim 13, wherein the one or more non-pharmacological therapies comprises a fluid therapy, a dietary therapy, an exercise therapy (The simulated treatment may include changes in diet and exercise, e.g. see Bangs paragraph [0055].), an extracorporeal therapy, a radiotherapy, a therapy using sound and/or ultrasound, an electrotherapy, or a combination thereof.

Regarding Claim 18, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, and Agur further teaches the following: 
The method of claim 1, wherein the data collected from the population of previously treated patients comprises gender, age, weight, height, ethnicity, metabolic/chemistry parameters, complete blood count, or a combination thereof (The virtual patient population parameters include a plurality of various elements including gender, age, weight, e.g. see Agur paragraph [0617].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generate the virtual patients based on previously treated patient parameters including at least gender, age, and weight as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 19, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 18, and Agur further teaches the following: 
The method of claim 18, wherein the data collected further comprises medications used by the previously treated patients, past medical history data, past surgical history data or a combination thereof (The virtual patient population parameters include previous reactions to treatment, e.g. see Agur paragraph [0617].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generate the virtual patients based on previously treated patient parameters including at least previous reactions to the treatment as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Stocker in view of Schlessinger (Pub. No. US 2007/0038475)
Regarding Claim 5, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, but does not explicitly teach the following: 
 (A)	The method of claim 1, wherein the simulated therapy includes a simulated non-compliance with a prescribed therapy.
(A)	Schlessinger teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to construct a virtual patient population and perform a simulated clinical trial for the virtual patient population, wherein the simulated clinical trial includes simulating patient adherence, for example when the patients comply or fail to comply (i.e. non-compliance) with guidelines (i.e. a prescribed therapy), e.g. see paragraphs [0043] and [0046], to validate a model’s accuracy before an actual clinical trial begins and save money and patients’ lives.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Stocker to incorporate the non-compliance simulation as taught by Schlessinger to validate a model’s accuracy before an actual clinical trial begins and save money and patients’ lives, e.g. see Schlessinger paragraph [0007], and because doing so could be readily and easily .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Stocker in view of Fuertinger ‘181 (Pub. No. US 2014/0200181).
Regarding Claim 11, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The method of claim 1, wherein the at least one model is an erythropoiesis model.
(A)	Fuertinger ‘181 teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to construct a “patient” (i.e. a virtual patient) comprising a simulation composed of mathematical algorithms (i.e. a mathematical model) for modeling erythropoiesis, e.g. see paragraph [0137], to minimize the patient’s risk of stroke and cardiovascular disease.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Stocker to incorporate the virtual patient mathematical models as taught by Fuertinger ‘181 to minimize the patient’s risk of stroke and cardiovascular disease, e.g. see Fuertinger ‘181 paragraph [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Stocker in view of Gaweda (Pub. No. US 2014/0200181).

Regarding Claim 14, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 13, but does not explicitly teach the following: 
(A)	The method of claim 13, wherein the at least one pharmacological therapy comprises an anemia therapy.
(A)	Gaweda teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to simulate patient models (i.e. virtual patient in silico models) by applying different doses of pharmacologic agents to the models, wherein the pharmacologic agents include erythropoietic stimulating agents, wherein the erythropoietic stimulating agents may be used in the treatment and/or management of anemia in a patient, e.g. see paragraphs [0132], [0148], [0160], and [0203], to determine what dosages would meet patient performance requirements.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Stocker to incorporate the erythropoiesis model as taught by Gaweda to determine what dosages would meet patient performance requirements, e.g. see Gaweda paragraph [0148], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 15, the combination of Bangs, Agur, Stocker, and Gaweda teaches the limitations of Claim 14, and Gaweda further teaches the following:
The method of claim 15, wherein the anemia therapy comprises administering at least one of an erythropoiesis stimulating agent (ESA) (The pharmacologic agents applied to the models include erythropoietic stimulating agents, e.g. see Gaweda paragraphs [0132], [0148], [0160], and [0203].), iron, a drug stimulating endogenous erythropoietin release and/or synthesis, a biosimilar, or a combination thereof.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Stocker to incorporate the erythropoiesis stimulating agent as an anemia therapy as taught by Gaweda to determine what dosages would meet patient performance requirements, e.g. see Gaweda paragraph [0148], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Bangs, Agur, Friedrich, Stocker, and Gaweda in view of Chamney (Pub. No. US 2013/0052136).
Regarding Claim 16, the combination of Bangs, Agur, Friedrich, Stocker, and Gaweda the limitations of Claim 15, but does not explicitly teach the following: The method of claim 15,
(A)	wherein the erythropoiesis stimulating agent comprises exogenous erythropoietin.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, Stocker, and Gaweda to incorporate the exogenous erythropoietin as taught by Chamney to determine the optimal dosage to maintain a stable hemoglobin level for a patient, e.g. see Chamney paragraph [0006]-[0009] and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Stocker in view of Biltz (Pub. No. US 2007/0148625).
Regarding Claim 20, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 19, but does not explicitly teach the following: 
(A)	The method of claim 19, wherein the past medical history data comprises information regarding diabetes, blood pressure/hypertension, cancer, congestive heart failure, or a combination thereof.
(A)	Biltz teaches that it was old and well known in the art of simulating treatments, at the effective filing date, for the system to simulate a patient case, wherein each simulated patient 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Stocker to incorporate the patient history of conditions as taught by Biltz to provide dynamic feedback to physicians and aid physicians in selecting appropriate evidence-based clinical goals across multiple clinical domains (for example, glucose, blood pressure, cholesterol), initiating appropriate therapy, titrating therapy to achieve and maintain desired evidence-based goals, detecting and effectively managing comorbid conditions, such as depression, that may interfere with diabetes treatment, e.g. see Biltz paragraphs [0003]-[0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 21, 23, 25-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bangs in view of Friedrich, further in view of Agur.

Regarding Claim 21, Bangs discloses the following:  A method for performing a clinical trial, in silico, for a health condition (The system may be used for clinical trial design and management, e.g. see paragraph [0062].) comprising:
generating in silico one or more virtual patients (The system generates a virtual population of patients, wherein the generation of a virtual patient may be based on an actual patient’s physical characteristics, e.g. see paragraphs [0045]-[0046].) wherein each virtual patient comprises at least one mathematical model representing a physiological system (Each virtual patient comprises at least one model of a biological (i.e. physiological) system, e.g. see paragraph [0045], wherein the models comprise mathematical models that represent a set of biological processes, e.g. see paragraphs [0075]-[0082].);
applying a simulated therapy to each of the one or more virtual patients (The system applies various stimuli to the virtual patients, wherein the stimuli include therapeutic regimens and/or treatment regimens (i.e. therapy), e.g. see paragraphs [0108]-[0110].  Furthermore, the mathematical models representing the biological processes being simulated for the virtual patients typically include evolution of the processes over time (i.e. a simulated period of time), e.g. see paragraphs [0075]-[0078].), wherein each of the one or more virtual patients exhibits an initial value for one or more physiological parameters when the simulated therapy is initially applied thereto (Each of the virtual patients is generated with a corresponding set of particular parameters (i.e. initial values for one or more physiological parameters), wherein the parameters may include, for example, a ;
determining whether said one or more physiological parameters in each of said one or more virtual patients is maintained within a desired range in response to said simulated therapy (The system collects results data (i.e. one or more physiological parameters) for the virtual patients’ biological systems obtained in response to the applied stimulus (i.e. the simulated therapy), wherein the system further compares the virtual patient results data to expected results (i.e. a desired range) to validate the virtual patient results data, e.g. see paragraphs [0108]-[0111].); and4App. No.: 14/974,861Docket No.: FREM-OO1RCEArt Unit: 3686Examiner: J. Go
performing iteratively the following steps so as to derive an optimal therapy for a plurality of actual patients exhibiting said health condition (The system continuously receives data and may adjust its analysis based on the updated received data, e.g. see paragraphs [0056] and [0119], wherein the system is configured to determine what therapies are appropriate (i.e. optimal) for medical patients (i.e. a plurality of actual patients), e.g. see paragraphs [0047], [0055], and [0061].  Examiner further notes that the claimed language of “so as to derive an optimal therapy for a plurality of actual patients” is deemed a statement of intended use.  Statements of intended use raise a question as to the limiting effect of the language in the claims, e.g. see MPEP 2103(I)(C).  That is, the intent of the limitation does not change/add any functions to the claim itself, because instead of positively reciting a function (e.g. deriving an optimal therapy for a plurality of patients and applying the derived optimal therapy to the plurality of actual intended use (i.e. performing iteratively the steps in order to derive an optimal therapy) of an undisclosed limitation.  However, as shown above, in the interest of compact prosecution, Examiner has afforded this limitation full patentable weight, and it is nonetheless taught by Bangs, as Bangs teaches that its system of choosing treatments based on virtual patient models may be utilized for multiple patients.): 
modifying one or more parameters of said simulated therapy to create a modified simulated therapy (The system takes the results data of a stimulus response test (i.e. the determined one or more physiological parameters), and utilizes the results to define a modification associated with the stimulus, and applies the modification to the virtual patient as an experimental protocol (i.e. an adjusted simulated therapy), e.g. see paragraphs [0110]-[0111] and [0143]-[0146].);
administering said modified simulated therapy to each of the one or more virtual patients (The system takes the results data of a stimulus response test (i.e. the determined one or more physiological parameters), and utilizes the results to define a modification associated with the stimulus, and applies the modification to the virtual patient as an experimental protocol (i.e. an adjusted simulated therapy), e.g. see paragraphs [0110]-[0111] and [0143]-[0146].), wherein each of said one or more virtual patients respectively exhibits said initial value for said one or more physiological parameters corresponding to that virtual patient when the modified simulated therapy is initially applied thereto ; and
determining whether said one or more physiological parameters in said one or more virtual patients is maintained within said desired range in response to said modified simulated therapy (The system obtains a set of results for the virtual patients who have had the experimental protocol applied to them, e.g. see paragraphs [0145]-[0146], wherein results data for virtual patients may be compared to expected results (i.e. a desired range), e.g. see paragraphs [0108]-[0111].).
But Bangs does not explicitly teach the following:
(A)	wherein the one or more virtual patients are based on data collected from a population of previously treated patients suffering from said health condition;
(B)	wherein each virtual patient exhibits a one-to-one correspondence with one of the population of previously treated patients.
(A)	Agur teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to create a “virtual individual patient” based on an individual patient’s previous reactions (i.e. responses) to treatment (i.e. a previously administered therapeutic regimen), e.g. see paragraphs [0615]-[0617], to provide a detailed 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generating the virtual patients based on previously treated patients as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Friedrich teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to generate virtual patients, wherein the virtual patients share common features with real patients (i.e. previously treated patients) such that each virtual patient shares at least one common feature with each real patient (i.e. a one-to-one correspondence), e.g. see paragraphs [0064], to ensure that the virtual patients are similar to or representative of analogous real subjects such that the conclusions drawn from the virtual patient simulations also apply to the population of real subjects.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the Bangs as modified by Agur to incorporate the one-to-one virtual to real patient correspondence as taught by Friedrich in order to ensure that the virtual patients are similar to or representative of analogous real subjects such that the conclusions drawn from the virtual patient simulations also apply to the population of real subjects, e.g. see Friedrich paragraph [0090], and because doing so could be readily and 

Regarding Claim 23, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 21, and Bangs further teaches the following: The method of claim 21, further comprising:
determining whether at least one of said determined physiological parameters of at least one of said virtual patients is indicative of an adverse effect from said simulated therapy (The results obtained from the analysis of the virtual patients include the identification of biomarkers, wherein the biomarkers are early indicators of adverse events, e.g. see Bangs paragraph [0058].).

Regarding Claim 25, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 21, and Bangs further teaches the following: 
The method claim 21, wherein the determining step further comprises determining values of said one or more physiological parameters at a plurality of times over a predetermined time interval (The treatments may be applied and the results collected at various points of time over a period of time, e.g. see Bangs paragraphs [0056].).

Regarding Claim 26, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 25, and Bangs further teaches the following: 
The method of claim 25, wherein the one or more physiological parameters comprises one or more metabolic parameters (The system simulates biological systems, including metabolism, e.g. see Bangs paragraph [0068], wherein the system further obtains results (i.e. the determined physiological parameters) obtained from the simulation, e.g. see Bangs paragraph [0108]-[0111].).

Regarding Claim 27, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 26, and Bangs further teaches the following: 
The method of claim 26, wherein the one or more metabolic parameters comprise blood parameters and/or urine parameters (The biological systems simulated include various blood and urine parameters, for example blood insulin and glucose, e.g. see Bangs paragraph [0037].).

Regarding Claim 28, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 27, and Friedrich further teaches the following: 
The method of claim 27, wherein the blood parameters comprise any of hemoglobin concentration and hematocrit level (The system may utilize hematocrit count (i.e. level) as one of the data points for analysis in a virtual patient population, e.g. see Friedrich paragraphs [0117]-[0118].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify Bangs as modified by Agur to incorporate the hematocrit level measurement as taught by Friedrich in order to determine optimal dosing strategies, e.g. see Friedrich paragraph [0117], and because doing so could be 

Regarding Claim 31, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 21, and Bangs further teaches the following: 
The method of claim 21, further comprising applying a plurality of different simulated therapies to each of said virtual patients (The system may apply a plurality of different potential therapies to the virtual patients, e.g. see Bangs paragraph [0063].), determining one or more physiological parameters in said virtual patients in response to each simulated therapy (The system obtains a plurality of simulated responses (i.e. physiological parameters) to the applied therapies, e.g. see Bangs paragraph [0063].), and evaluating each simulated therapy based on the corresponding physiological parameters (Each therapy is evaluated, for example to assess the market potential of therapies, e.g. see Bangs paragraphs [0063]-[0064].).

Regarding Claim 32, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 21, and Bangs further teaches the following: 
The method of claim 21, wherein the therapy comprises any of at least one of: a pharmacological therapy, a non-pharmacological therapy, and a combination thereof (The simulated therapy may include drugs (i.e. pharmacological therapy), e.g. see Bangs paragraphs [0055] and [0074], and/or changes in diet and exercise (i.e. non-pharmacological therapy), e.g. see Bangs paragraph [0055].).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, and Friedrich in view of Schlessinger.
Regarding Claim 24, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 21, but does not explicitly teach the following: 
 (A)	The method of claim 21, wherein the simulated therapy includes a simulated non-compliance with a prescribed therapy.
(A)	Schlessinger teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to construct a virtual patient population and perform a simulated clinical trial for the virtual patient population, wherein the simulated clinical trial includes simulating patient adherence, for example when the patients comply or fail to comply (i.e. non-compliance) with guidelines (i.e. a prescribed therapy), e.g. see paragraphs [0043] and [0046], to validate a model’s accuracy before an actual clinical trial begins and save money and patients’ lives.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, and Friedrich to incorporate the non-compliance simulation as taught by Schlessinger to validate a model’s accuracy before an actual clinical trial begins and save money and patients’ lives, e.g. see Schlessinger paragraph [0007], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, and Friedrich in view of Fuertinger ‘181.
Regarding Claim 30, the combination of Bangs, Agur, Friedrich, and Stocker teaches the limitations of Claim 21, but does not explicitly teach the following: 
(A)	The method of claim 21, wherein the at least one model is an erythropoiesis model.
(A)	Fuertinger ‘181 teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to construct a “patient” (i.e. a virtual patient) comprising a simulation composed of mathematical algorithms (i.e. a mathematical model) for modeling erythropoiesis, e.g. see paragraph [0137], to minimize the patient’s risk of stroke and cardiovascular disease.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, and Friedrich to incorporate the virtual patient mathematical models as taught by Fuertinger ‘181 to minimize the patient’s risk of stroke and cardiovascular disease, e.g. see Fuertinger ‘181 paragraph [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Bangs, Agur, and Friedrich in view of Chamney.
Regarding Claim 33, the combination of Bangs, Agur, and Friedrich teaches the limitations of Claim 32, but does not explicitly teach the following: 
(A)	The method of claim 32, wherein the erythropoiesis stimulating agent comprises exogenous erythropoietin.
(A)	Chamney teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to predict the effects of erythropoiesis stimulating agents, wherein the erythropoiesis stimulating agent comprises any exogenously administered agent that may be used in the treatment of anemia, e.g. see paragraph [0040], to determine the optimal dosage to maintain a stable hemoglobin level for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, and Friedrich to incorporate the exogenous erythropoietin as taught by Chamney to determine the optimal dosage to maintain a stable hemoglobin level for a patient, e.g. see Chamney paragraph [0006]-[0009] and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 34, 36-40, 44, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bangs in view of Agur, further in view of Freidrich and Fuertinger ‘181.

Regarding Claim 34, Bangs discloses the following:  A computer system for determining an efficacy of a therapy  (The system may be used to evaluate the efficacy of drugs (i.e. therapy), e.g. see paragraph [0044].) comprising:
a processor (The system includes a processor, e.g. see paragraphs [0151]-[0153].) configured to:
generate in silico a plurality of virtual patients for modeling a health condition (The system generates a virtual population of patients, wherein the generation of a virtual patient may be based on an actual patient’s physical characteristics, e.g. see paragraphs [0045]-[0046].);  
wherein each virtual patient comprises at least one mathematical model (Each virtual patient comprises at least one model of a biological (i.e. physiological) system, e.g. see paragraph [0045], wherein the models comprise mathematical models that represent a set of biological processes, e.g. see paragraphs [0075]-[0082].); 
apply a simulated therapy to said virtual patients over a simulated period of time (The system applies various stimuli to the virtual patients, wherein the stimuli include therapeutic regimens and/or treatment regimens (i.e. therapy), e.g. see paragraphs [0108]-[0110].  Furthermore, the mathematical models representing the biological processes being simulated for the virtual patients typically include evolution of the processes over time (i.e. a simulated period of time), e.g. see paragraphs [0075]-[0078].); 
determine one or more physiological parameters of said virtual patients in response to said simulated therapy over the simulated period of time (The system collects results data (i.e. one or more physiological parameters) for the virtual patients’ biological systems obtained in response to the applied stimulus (i.e. the simulated therapy), e.g. see paragraphs [0108]-[0111].); 
apply at least one adjusted simulated therapy to said virtual patients over the same simulated period of time based on said determined one or more physiological parameters of said virtual patients (The system takes the results data of a stimulus response test (i.e. the determined one or more physiological parameters), and utilizes the results to define a modification associated with the stimulus, and applies the modification to the virtual patient as an experimental protocol (i.e. an adjusted simulated therapy), e.g. see paragraphs [0110]-[0111] and [0143]-[0146].); and 
determine one or more physiological parameters of said virtual patients in response to said at least one adjusted simulated therapy over the same simulated period of time (The system obtains a set of results for the virtual patients who have had the experimental protocol applied to them, e.g. see paragraphs [0145]-[0146].).
But Bangs does not explicitly teach the following:
(A)	wherein the plurality of virtual patients are generated based on data collected from a population of previously treated patients suffering from said health condition;
(B)	wherein the collected data represents at least one measured biological response of said previously treated patients to a previously administered therapeutic regimen;
(C)	wherein each virtual patient exhibits a one-to-one correspondence with one of the population of previously treated patients; and
(D)	wherein the at least one mathematical model comprises at least one mathematical model of erythropoiesis.
(A)-(B)	Agur teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to create a “virtual individual patient” based on an individual patient’s previous reactions (i.e. responses) to treatment (i.e. a previously administered therapeutic regimen), e.g. see paragraphs [0615]-[0617], to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generating the virtual patients based on previously treated patients as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Friedrich teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to generate virtual patients, wherein the virtual patients share common features with real patients (i.e. previously treated patients) such that each virtual patient shares at least one common feature with each real patient (i.e. a one-to-one correspondence), e.g. see paragraphs [0064], to ensure that the virtual patients are similar to or representative of analogous real subjects such that the conclusions drawn from the virtual patient simulations also apply to the population of real subjects.

(D)	Fuertinger ‘181 teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to construct a “patient” (i.e. a virtual patient) comprising a simulation composed of mathematical algorithms (i.e. a mathematical model) for modeling erythropoiesis, e.g. see paragraph [0137], to minimize the patient’s risk of stroke and cardiovascular disease.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify Bangs as modified by Agur and Friedrich to incorporate the virtual patient mathematical models as taught by Fuertinger ‘181 to minimize the patient’s risk of stroke and cardiovascular disease, e.g. see Fuertinger ‘181 paragraph [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 36, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 34, and Bangs further teaches the following: The system of claim 34, further comprising:
determining whether at least one of said determined physiological parameters of at least one of said virtual patients is indicative of an adverse effect from said simulated therapy (The results obtained from the analysis of the virtual patients include the identification of biomarkers, wherein the biomarkers are early indicators of adverse events, e.g. see Bangs paragraph [0058].).

Regarding Claim 37, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 34, and Bangs further teaches the following: 
The computer system of claim 34, wherein the processor is further configured to determine values of said one or more physiological parameters at a plurality of times over a predetermined time interval (The treatments may be applied and the results collected at various points of time over a period of time, e.g. see Bangs paragraph [0056].).

Regarding Claim 38, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 34, and Bangs further teaches the following: 
The computer system of claim 34, wherein the one or more physiological parameters comprises one or more metabolic parameters (The system simulates biological systems, including metabolism, e.g. see Bangs paragraph [0068], wherein the system further obtains results (i.e. the determined physiological parameters) obtained from the simulation, e.g. see Bangs paragraph [0108]-[0111].).

Regarding Claim 39, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 38, and Bangs further teaches the following: 
The computer system of claim 38, wherein the one or more metabolic parameters comprise blood parameters and/or urine parameters (The biological systems simulated include various blood and urine parameters, for example blood insulin and glucose, e.g. see Bangs paragraph [0037].).

Regarding Claim 40, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 39, and Friedrich further teaches the following: 
The computer system of claim 39, wherein the blood parameters comprise any of hemoglobin concentration and hematocrit level (The system may utilize hematocrit count (i.e. level) as one of the data points for analysis in a virtual patient population, e.g. see Friedrich paragraphs [0117]-[0118].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify Bangs as modified by Agur and Stocker to incorporate the hematocrit level measurement as taught by Friedrich in order to determine optimal dosing strategies, e.g. see Friedrich paragraph [0117], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 44, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 34, and Bangs further teaches the following: 
The computer system of claim 34, wherein the therapy comprises any of at least one of: a pharmacological therapy, a non-pharmacological therapy, and a combination thereof (The simulated therapy may include drugs (i.e. pharmacological therapy), e.g. see Bangs paragraphs [0055] and [0074], and/or changes in diet and exercise (i.e. non-pharmacological therapy), e.g. see Bangs paragraph [0055].).

Regarding Claim 48, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 44, and Bangs further teaches the following: 
The computer system of claim 44, wherein the one or more non-pharmacological therapies comprises a fluid therapy, a dietary therapy, an exercise therapy (The simulated treatment may include changes in diet and exercise, e.g. see Bangs paragraph [0055].), an extracorporeal therapy, a radiotherapy, a therapy using sound and/or ultrasound, an electrotherapy, or a combination thereof.

Regarding Claim 49, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 34, and Agur further teaches the following: 
The computer system of claim 34, wherein the data collected from the population of previously treated patients comprises gender, age, weight, height, ethnicity, metabolic/chemistry parameters, complete blood count, or a combination thereof (The virtual patient population parameters include a .
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generate the virtual patients based on previously treated patient parameters including at least gender, age, and weight as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 50, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 49, and Agur further teaches the following: 
The computer system of claim 49, wherein the data collected further comprises medications used by the previously treated patients, past medical history data, past surgical history data or a combination thereof (The virtual patient population parameters include previous reactions to treatment, e.g. see Agur paragraph [0617].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatment to modify Bangs to generate the virtual patients based on previously treated patient parameters including at least previous reactions to the treatment as taught by Agur in order to provide a detailed mathematical model of the overall bio-clinical scenario for a specific patient together with the specific effects of a particular treatment, e.g. see Agur paragraph [0616], and because doing so could be readily and easily .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 in view of Fuertinger ‘791 (Pub. No. US 2014/0128791), further in view of Fuertinger NPL (“A model of erythropoiesis in adults with sufficient iron availability,” J. Math. Biol. (2013) 66: 1209-1240).
Regarding Claim 43, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 discloses the limitations of Claim 34, but does not explicitly teach the following: The system of claim 34, wherein the erythropoiesis model comprises

    PNG
    media_image1.png
    770
    576
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    525
    584
    media_image2.png
    Greyscale

(A)	Fuertinger‘791 and Fuertinger NPL teaches that it was old and well known in the art of modeling patient conditions, at the effective filing date, for the system to utilize a variety of equations to model erythropoiesis, e.g. see Fuertinger ‘791 paragraphs [0147], [0167], [1069], [0350], [0355],[0357], and [0359], and Fuertinger NPL Equations (2)-(9) and (11)-(12) on pgs. 1215-1221, to provide an extensive iron model in order to expand the possible applications to all dialysis patients and to pathologies where an unbalanced iron homeostasis leads to an abnormal erythropoiesis.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 to incorporate the series of equations modeling erythropoiesis as taught by Fuertinger ‘791 and Fuertinger NPL to provide an extensive iron model in order to expand the possible applications to all dialysis patients and to pathologies where an unbalanced .

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 in view of Gaweda.

Regarding Claim 45, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 44, but does not explicitly teach the following: 
(A)	The computer system of claim 44, wherein the at least one pharmacological therapy comprises an anemia therapy.
(A)	Gaweda teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to simulate patient models (i.e. virtual patient in silico models) by applying different doses of pharmacologic agents to the models, wherein the pharmacologic agents include erythropoietic stimulating agents, wherein the erythropoietic stimulating agents may be used in the treatment and/or management of anemia in a patient, e.g. see paragraphs [0132], [0148], [0160], and [0203], to determine what dosages would meet patient performance requirements.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 to incorporate the erythropoiesis model as taught by Gaweda to determine what dosages would meet patient performance requirements, e.g. see Gaweda 

Regarding Claim 46, the combination of Bangs, Agur, Friedrich, Fuertinger ‘181, and Gaweda teaches the limitations of Claim 45, and Gaweda further teaches the following:
(A)	The computer system of claim 45, wherein the anemia therapy comprises administering at least one of an erythropoiesis stimulating agent (ESA) (The pharmacologic agents applied to the models include erythropoietic stimulating agents, e.g. see Gaweda paragraphs [0132], [0148], [0160], and [0203].), iron, a drug stimulating endogenous erythropoietin release and/or synthesis, a biosimilar, or a combination thereof.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 to incorporate the erythropoiesis stimulating agent as an anemia therapy as taught by Gaweda to determine what dosages would meet patient performance requirements, e.g. see Gaweda paragraph [0148], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Bangs, Agur, Friedrich, Fuertinger ‘181 and Gaweda in view of Chamney.
Claim 47, the combination of Bangs, Agur, Friedrich, Fuertinger ‘181, and Gaweda the limitations of Claim 46, but does not explicitly teach the following:
(A)	The computer system of claim 46, wherein the erythropoiesis stimulating agent comprises exogenous erythropoietin.
(A)	Chamney teaches that it was old and well known in the art of optimizing treatments, at the effective filing date, for the system to predict the effects of erythropoiesis stimulating agents, wherein the erythropoiesis stimulating agent comprises any exogenously administered agent that may be used in the treatment of anemia, e.g. see paragraph [0040], to determine the optimal dosage to maintain a stable hemoglobin level for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, Fuertinger ‘181, and Gaweda to incorporate the exogenous erythropoietin as taught by Chamney to determine the optimal dosage to maintain a stable hemoglobin level for a patient, e.g. see Chamney paragraph [0006]-[0009] and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 in view of Biltz.
Regarding Claim 51, the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 teaches the limitations of Claim 50, but does not explicitly teach the following: 
(A)	The computer system of claim 50, wherein the past medical history data comprises information regarding diabetes, blood pressure/hypertension, cancer, congestive heart failure, or a combination thereof.
(A)	Biltz teaches that it was old and well known in the art of simulating treatments, at the effective filing date, for the system to simulate a patient case, wherein each simulated patient case includes a case history, and wherein the case history indicates various patient data including diabetes, blood pressure, and heart disease, e.g. see paragraphs [0022]-[0024], to provide dynamic feedback to physicians and aid physicians in selecting appropriate evidence-based clinical goals across multiple clinical domains (for example, glucose, blood pressure, cholesterol), initiating appropriate therapy, titrating therapy to achieve and maintain desired evidence-based goals, detecting and effectively managing comorbid conditions, such as depression, that may interfere with diabetes treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of optimizing treatments to modify the combination of Bangs, Agur, Friedrich, and Fuertinger ‘181 to incorporate the patient history of conditions as taught by Biltz to provide dynamic feedback to physicians and aid physicians in selecting appropriate evidence-based clinical goals across multiple clinical domains (for example, glucose, blood pressure, cholesterol), initiating appropriate therapy, titrating therapy to achieve and maintain desired evidence-based goals, detecting and effectively managing comorbid conditions, such as depression, that may interfere with diabetes treatment, e.g. see Biltz paragraphs [0003]-[0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 19, 2021